Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 18th, 2022 has been entered. Claims 1-5 and 7-10 remain pending in the application.
Response to Arguments
Applicant's arguments filed March 18th, 2022, regarding the 35 USC 102 and 103 rejections of Claims 1-5 and 7-10 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the rejection of the amended claims over US Publication 2015/0173561 issued to Foster  would not be proper as Foster uses a one-way valve for water and not air (Page 7,  Para 6), the examiner disagrees, pointing out that the valve can also be used for air as mentioned in US Publication 2015/0173561 issued to Foster (Para 114, the valve may also subsequently function as an air entry valve). Additional details are provided in the rejections formulated below in the rejection of claim 1.
Regarding Applicant’s assertion that amended claim 1 distinguishes from all of the references provided  (Page 9,  Para 2), the examiner disagrees, pointing out that US Publication 2015/0173561 issued to Foster renders the amended claim unpatentable. Additional details are provided in the rejections formulated below in the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable by International Publication EP0895772 by Lionel (Here forth “Lionel”) and US Publication 2015/0173561 issued to Foster (Here forth “Foster”).
Regarding claim 1, Lionel discloses: A container having a function replacing module (Fig A), including: 	a storing main body (Fig A, element 1) , having a bottom part (Fig A) and a lateral part (Fig A) upwardly extended from the bottom part (Fig A, the lateral part extends upwardly) so as to surrounding the bottom part (Fig A), and 	a function module (Fig A), disposed at the bottom part (Fig A) of the storing main body (Fig A, element 1), 	wherein, a connecting part (Fig A, element 2) is disposed at the bottom part (Fig A) of the storing main body ( Fig A, element 1), the function module (Fig A) has a carrying part (Fig A), a fitting part (Fig A, portion 17 of the function module that attaches to the connecting part) allowing the carrying part (Fig A) to be assembled at the bottom part (Fig A) of the storing main body (Fig A, element 1), and a function unit (thermostat/function member 11) disposed on the carrying part (Fig A, the top portion of thermostat 11 is disposed on the carry part), and the fitting part is combined with the connecting part with a detachable means (Fig 4-5, connecting part 2 fits into fitting part 17, and the two parts are detachable from one another as shown in Fig 4). 
 [Not taught: the function module is an air valve, which has a valve rod and a valve cover, and the carrying part of the function module has a fastening hole allowing the valve rod to pass and be fastened therein and a valve hole blocked by the valve cover, and an external air partially pushes a lateral side of the valve cover to enter the storing main body from the bottom part through the valve hole].

    PNG
    media_image1.png
    770
    630
    media_image1.png
    Greyscale

Fig A-Examiner Annotated Fig 4 of Lionel
But Lionel does not expressly disclose that the function module is an air valve. Foster discloses a similar function module wherein the function module is an air valve (Fig D, the air valve comprises of the valve cover 225 which blocks the valve hole, where the cover 225 is opened by the valve rod), which has a valve rod (Fig D) and a valve cover (Fig D, cover 225), and the carrying part (Fig D) of the function module (Fig D) has a fastening hole allowing the valve rod to pass and be fastened therein (Fig D, fastening hole/valve hole), and a valve hole blocked by the valve cover (Fig D, the valve cover 225 blocks the hole) and an external air partially pushes a lateral side of the valve cover to enter the storing main body from the bottom part through the valve hole (Fig D, air when moving through the valve inherently will push against the walls of the valve as it is moving, including the lateral sides of the valve cover to enter the main body through the valve hole).

    PNG
    media_image2.png
    518
    624
    media_image2.png
    Greyscale

Fig D- Examiner Annotated Fig 12 of Foster
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel and Foster before them, when the application was filed, to have modified the container of Lionel to have the function member attached to the carrying part of the function module be an air valve, as taught by Foster, to advantageously have an air valve to allow hot air to pass out of the valve, preventing the bottle from overheating while the valve is opened.
Regarding claim 2, Lionel further discloses: wherein an opening is formed in the lateral part of the storing main body, and a pacifier is disposed at the opening, thereby forming as the feeding bottle (Para 6, a feeding bottle inherently has nipple/pacifier disposed on the opening of the bottle).
Regarding claim 4, Lionel further discloses: wherein an assembling hole (Fig A, the assembling hole represents a gap in the wall, because there is a space at the respective location  ; the assembling hole aids in securing of the main body 1 to the connecting part 2) is formed at the bottom part (Fig A) of the storing main body (Fig A), the 20connecting part (Fig A) is disposed in the assembling hole (Fig A), and a waterproof ring (Fig A, seal 4) is disposed between the connecting part (Fig A, element 2) and the assembling hole (Fig A) for a purpose of sealing (Fig A shows waterproof ring between the connecting part and assembling hole for sealing).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel and Foster in view of US Patent 8397926 issued to Driver (Here forth “Driver”).
Regarding claim 3, Lionel as modified does not expressly disclose a bottle cover with an engaging portion and an engaging hole on the function module that the bottle cover fits into. Driver teaches: wherein a 15bottle cover (Fig B, element 8) is disposed on the storing main body (Fig B, element 3), an engaging part (Fig B, the top portion of the bottle cover is the engaging part) is disposed on the bottle cover (Fig B, element 8), and an engaging hole (Fig B) having a matched shape with a shape of the engaging part (Fig B, element 8) for being mutually engaged is formed at a bottom end of the function module (Fig B, the engaging part attaches to the bottom end of the container).

    PNG
    media_image3.png
    450
    538
    media_image3.png
    Greyscale

Fig B- Examiner Annotated Figures 6b-c of Driver
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel, Foster and Driver before them, when the application was filed, to have modified the container of Lionel to have a bottle cover that has an engaging part that can be disposed in an engaging hole, as taught by Driver, to advantageously protect the teat from any contaminants while the bottle is not in use, and not lose the bottle cover when it is disengaged from the top of the container.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel and Foster in view of US Patent 10993884 issued to Dunn (Here forth “Dunn”).
Regarding claim 5, Lionel does not expressly disclose the inner threads in the connecting part and outer threads in the function module. Dunn teaches: wherein the storing main body has inner threads in the connecting part (Fig C, the main body with the connecting part attached has inner threads), and the function module (Fig C, element 45) has matched outer threads (Fig C, function module 45 has outer threads shown) at an outer side of the fitting part (Fig C, fitting portion is part of function module that attaches to connecting part).

    PNG
    media_image4.png
    566
    458
    media_image4.png
    Greyscale

Fig C-Examiner Annotated Fig 5 of Dunn
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel and Dunn before them, when the application was filed, to have modified the container of Lionel to have inner threads in the connecting part and outer threads in the function module, as taught by Dunn, to advantageously secure the function module to the base in such a way that only intentional (as opposed to accidental) uncoupling is possible, for the function module relative to the container.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel in view of Foster and US Patent 3704803 issued to Ponder (Here forth “Ponder”).
Regarding claim 7, Lionel as modified does not expressly disclose that the valve cover is made of soft plastic. Ponder teaches: wherein the valve cover is made of a soft plastic material (Column 2, lines 50-53).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel and Foster in view of International Publication CH 678695 issued to Pierre (Here forth “Pierre”).
Regarding claim 8, Lionel further discloses wherein the function member is a temperature sensor (thermostat 11), which has a control circuit board (circuit board 12) and a temperature sensing unit disposed on the control circuit board (Fig 2, the thermostat 11 touches the circuit board and is therefore disposed on the circuit board 12), [Not Taught: the temperature 10sensing unit is allowed to pass a temperature sensing hole of the carrying part, a waterproof component is provided for enclosing the temperature sensing unit], and a cover plate (Fig A, the cover plate is attached to the bottom of the function module) is disposed at a rear end of the control circuit board (Fig A, the cover plate is at the rear end).
But Lionel as modified does not expressly disclose the temperature sensor passes through a temperature sensing hole. Pierre teaches: the temperature 10sensing unit (thermometer 43) is allowed to pass a temperature sensing hole of the carrying part (Fig E, thermometer 43 passes through hole in carrying part), a waterproof component is provided for enclosing the temperature sensing unit (Fig E, The thermometer 43 is enclosed in a waterproof component in order to be in the liquid are 30).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel, Foster and Pierre before them, when the application was filed, to have modified the container of Lionel to have the thermometer pass the carrying part into the liquid area in a waterproof component, as taught by Pierre, to advantageously get a more accurate reading of the temperature while preventing the thermometer from direct exposure to the liquid.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel and Foster in view of US Publication 2016/0354740 issued to Gonzalez (Here forth “Gonzalez”).
Regarding claim 9, Lionel as modified does not expressly disclose a stirrer, control circuit board, and blade wheel. Gonzalez teaches: wherein the function member is a stirrer (Fig 4, stirrer 138), and has a control circuit board (Fig 4, circuit board 132) and a blade wheel 15disposed on the control circuit board (Fig 4, shaft 144 and transfer case 142 form the blade wheel and is disposed on the control circuit board).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel, Foster and Gonzalez before them, when the application was filed, to have modified the container of Lionel to have the function member have a stirrer with a control circuit board, as taught by Gonzalez, to advantageously stir the contents in the container when necessary.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lionel, Foster in view of US Publication 10729620  issued to Goodin (Here forth “Goodin”).
Regarding claim 10, Lionel as modified does not expressly disclose more than one function member. Goodin teaches: wherein there are a plurality of the function members (Fig 4, the container has a stirring member and temperature sensing member).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lionel, Foster and Goodin before them, when the application was filed, to have modified the container of Lionel to more than one function member, as taught by Goodin, to advantageously allow the user to stir the contents in the container while measuring the temperature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733             
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731